DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/01/2021.
Applicant’s amendments filed 02/01/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,569,827 to Lee et al. (hereinafter Lee) in view of Kim et al. (US 2015/0340370, hereinafter Kim), Shimabukuro et al. (US 2016/0148835, hereinafter Shimabukuro), and Lu et al. (US Patent No. 9,449,982, hereinafter Lu).
With respect to Claim 8, Lee discloses a method for forming a channel hole plug structure (Lee, Figs. 1A-1B, 3A-3D, 6A, 8A-8H, Col. 1, lines 41-56; Col. 6, lines 8-67; Cols. 7-8; Col. 12, lines 45-67; Col. 13; lines 1-16; Col. 15, lines 57-67; Col. 16) in a three-dimensional (3D) memory device (three dimensional nonvolatile memory device), comprising:
       forming an alternating dielectric stack (110, oxide layers, alternating with sacrificial layers 112, nitride layers for gate patterns 155) (Lee, Figs. 3A, 6A, Col. 12, lines 45-59; Col. 6, lines 14-38) disposed on a substrate (100);
       forming a first insulating layer (e.g., the uppermost insulating layer 110) (Lee, Figs. 3A, 6A, Col. 12, lines 45-59; Col. 15, lines 52-60) on the alternating dielectric stack;

       forming a second insulating layer (e.g., 165) (Lee, Figs. 8F, 3A, Col. 16, line 67; Col. 17, lines 1-2; Col. 8, lines 46-61) directly on the first insulating layer (e.g., the uppermost insulating layer 110) and the channel structure (147/130/132); and
       forming a channel hole plug (167) (Lee, Figs. 8F, 3A, Col. 16, line 67; Col. 17, lines 1-2).
Further, Lee does not specifically disclose (1) forming a hard mask layer directly on the second insulating layer; forming a photoresist layer directly on the hard mask layer; forming an opening in the hard mask layer and the photoresist layer to expose the second insulating layer, wherein a diameter of the opening in a lateral plane is larger than a diameter of a top surface of the channel structure; removing a portion of the second insulating layer above the channel structure to form a recess using the hard mask layer or the photoresist layer as a mask; and forming a channel hole plug in the recess, wherein a diameter of the channel hole plug in a lateral plane is larger than the diameter of the top surface of the channel structure, (2) wherein the channel hole plug and the channel layer are formed using a same semiconductor material.
Regarding (1), Kim teaches a method of forming a three dimensional nonvolatile memory device (Kim, Figs. 3, 4A-4N, ¶0009-¶0010, ¶0034-¶0044, ¶0053-¶0072) including a vertical channel layer (CH_1/CH_2) and a contact (e.g., DP) to the vertical channel layer, the method comprising forming a contact by a single damascene method that comprises forming a second insulating layer (e.g., 131) (Kim, Figs. 4L-4M, ¶0070, ¶0055) directly on the first insulating layer (115); removing a portion of the second insulating layer (131) above the channel structure (CH_1) to form a recess, wherein a width (W1) of the opening in the second insulating layer (131) in a lateral plane is larger than a diameter of a top surface of 
Further, Shimabukuro teaches a method of providing electrical contacts for the ultra-high density storage device including 3D NAND stacked memory device (Shimabukuro, Figs. 2, 19A-20A, 38A, ¶0002-¶0004, ¶0052-¶0053, ¶0136-¶0141) with minimal processing complexity, wherein patterning of the topmost dielectric layer (e.g., 32) of the alternating stack (32/42) (Shimabukuro, Figs. 2, 19A-20A, 38A, ¶0064-¶0072) includes forming a hard mask layer (70) (Shimabukuro, Figs. 19A-20A, ¶0136-¶0141) directly on the topmost insulating layer (32) of the alternating stack (32/42); forming a photoresist layer (77A) directly on the hard mask layer (70); and forming an opening in the hard mask layer (70), wherein the pattern in the photoresist layer (77A) is transferred through the hard mask (70) to the topmost dielectric layer (e.g., 32) of the alternating stack (32/42) by an anisotropic etch; wherein the opening is circular, polygonal or curvilinear closed shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by forming a contact by a single damascene method as taught Kim, wherein patterning of the topmost dielectric layer of the alternating stack include forming a photoresist layer directly on the hard mask layer as taught by Shimabukuro to have the method that comprises forming a hard mask layer directly on the second insulating layer; forming a photoresist layer directly on the hard mask layer; forming an opening in the hard mask layer and the photoresist layer to expose the second insulating layer, wherein a diameter of the opening in a lateral plane is larger than a diameter of a top surface of the channel structure; removing a portion of the second insulating layer above the channel structure to form a recess using the hard mask layer or the photoresist layer as a mask; and forming a channel hole plug in the recess, wherein a diameter of the channel hole plug in a lateral plane is larger than the diameter of the top surface of the channel structure in order to provide 
Regarding (2), Lu teaches a method of forming a three dimensional nonvolatile memory device (e.g., NAND) (Lu, Figs. 2D, 15A-15H, Col. 3, lines 29-40; Col. 4, lines 50-67; Col. 5, lines 1-21; lines 47-67; Col. 6, lines 1-34; Col. 17, lines 21-67; Col. 18, lines 1-65) comprising a vertical channel and a landing pad (e.g., 25) on the vertical channel, wherein the landing pad has a larger diameter than the channel in the horizontal direction to avoid alignment challenges, and the landing pad comprises various materials including a metal or conductive metal alloy, and preferably, is made of the same semiconductor material (Lu, Figs. 2D, 15A-15H, Col. 4, lines 65-67; Col. 5, lines 1-3) as the channel of the NAND memory device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lee by forming a channel contact comprising a suitable material as taught by Lu to have a method for forming a channel hole plug structure, wherein the channel hole plug and the channel layer are formed using a same semiconductor material in order to provide improved method of fabrication three-dimensional memory device with reduced/avoided alignment challenges (Lu, Col. 3, lines 29-40; Col. 4, lines 50-67; Col. 5, lines 1-3).
Regarding Claim 9, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 8. Further, Lee discloses the method, wherein forming the alternating dielectric stack comprises: forming a plurality of dielectric layer pairs (110, oxide layers, alternating with sacrificial layers 112, nitride layers for gate patterns 155) (Lee, Figs. 3A, 6A, Col. 12, lines 45-59; Col. 6, lines 14-38)  stacked in a vertical direction, each dielectric layer pair (oxide layers/nitride layers) includes a first dielectric layer (112, e.g., nitride layers) and a second dielectric layer (110, e.g., oxide layers) that is different from the first dielectric layer, but does not specifically disclose forming at least 32 dielectric layer pairs. However, Shimabukuro teaches ultra-high density 3D NAND stacked memory device formed using the pairs of the first dielectric layer (silicon oxide 32) (Shimabukuro, Figs. 18A, 38A, ¶0064-¶0072) and the second dielectric layer 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lee/Kim/Shimabukuro/Lu by forming a stack including the number of repetitions of the pairs of the first dielectric layer and the second dielectric layer as taught by Shimabukuro to have forming at least 32 dielectric layer pairs in order to provide improved method of forming ultra-high density storage device including 3D NAND stacked memory device with minimal processing complexity (Shimabukuro, ¶0002-¶0004, ¶0052-¶0053, ¶0064-¶0072).
Regarding Claim 10, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 8. Further, Lee discloses the method, wherein forming the channel structure comprises: forming a channel hole (e.g., 115) (Lee, Figs. 6A-6B, Col. 12, lines 60-67; Col. 13, lines 1-16) extending vertically through the alternating dielectric stack (110/112) and the first insulating layer (e.g., the uppermost insulating layer 110); forming the functional layer (147) (Lee, Figs. 3A, 3B, 6B, 8B, Col. 10, lines 37-59; Col. 15, lines 61-67) on a sidewall of the channel hole (115); forming the channel layer (130a) covering a sidewall of the functional layer; and forming the filling structure (132) to cover a sidewall of the channel layer (130a) and filling the channel hole.
Regarding Claim 11, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 10. Further, Lee discloses the method, wherein forming the functional layer (147) (Lee, Figs. 3A, 3B, 6B, 8B, Col. 10, lines 37-59; Col. 15, lines 61-67)  comprises: forming a barrier layer (e.g., 144) (Lee, Figs. 3B) on the sidewall of the channel hole for blocking an outflow of the electronic charges; forming a storage layer (142) on a surface of the barrier layer (144) for storing electronic charges during operation of the 3D memory device; and forming a tunneling layer (141) on a surface of the storage layer (142) for tunneling electronic charges.
Regarding Claim 12, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 8. Further, Lee discloses the method, wherein forming the second insulating layer (e.g., 165) (Lee, Figs. 8F, 3A, Col. 16, line 67; Col. 17, lines 1-2; Col. 8, lines 46-61) comprises: forming an oxide layer (Lee, Figs. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lee/Kim/Shimabukuro/Lu by forming a contact opening using a hard mask and photoresist patterning as taught by Shimabukuro, wherein the hard mask comprised of a material different from the underlying silicon oxide layer to have forming the hard mask layer and the photoresist patterning that comprises: forming a nitride layer on the oxide layer as the hard mask layer; and forming a photoresist layer on the nitride layer in order to provide improved patterning process to precisely transfer the photoresist pattern using hard mask material, and thus to obtain improved method of forming ultra-high density storage device including 3D NAND stacked memory device with minimal processing complexity (Shimabukuro, ¶0002-¶0004, ¶0052-¶0053, ¶0138-¶0141).
Regarding Claim 14, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 9. Further, Lee discloses the method, wherein the method further comprising: performing a gate replacement process (Lee, Figs. 8E-8F, Col. 16, lines 37-67) to replace first dielectric layers (e.g., sacrificial layers 112) with conductor layers (155).
Regarding Claim 21, Lee in view of Kim, Shimabukuro, and Lu discloses the method of claim 8. Further, Lee does not specifically disclose that the first insulating layer and the second insulating layer have a same material and form a plug insulating layer. However, Lee teaches that the first insulating layer (e.g., the uppermost insulating layer 110) (Lee, Figs. 3A, 6A, Col. 12, lines 45-59; Col. 15, lines 52-60) and the second insulating layer (165) (Lee, Figs. 3A, 6A, Col. 8, line 56) comprised of oxide. Further, Kim teaches forming the first insulating layer (115) (Kim, Fig. 4B, ¶0055) including a silicon oxide layer and the second insulating layer (131) (Kim, Fig. 4L, ¶0070) including a silicon oxide layer.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,569,827 to Lee in view of Kim (US 2015/0340370), Shimabukuro (US 2016/0148835), and Lu (US Patent No. 9,449,982) as applied to claim 12, and further in view of Rabkin et al. (US 2015/0076586, hereinafter Rabkin).
Regarding Claim 13, Lee in view of Kim, Shimabukuro, Lu discloses the method of claim 12. Further, Lee does not specifically disclose the method, wherein forming the channel hole plug in the recess comprises: forming a semiconductor channel layer on the hard mask layer and in the recess to electrically connect with the channel layer in the channel structure; and removing a portion of the semiconductor channel layer that is outside of the recess, and to planarize a top surface of the channel hole plug. However, Rabkin teaches forming a top dielectric layer (70) (Rabkin, Fig. 1K, ¶0075-¶0077) on the memory film (50) and the through-stack channel (60), wherein the dielectric layer (70) includes combination of silicon oxide and silicon nitride and applying photoresist layer over the top dielectric layer (70), lithographically patterning the photoresist layer and etching portions of the dielectric layer (70) to expose the through-stack channel (60), removing the photoresist layer, and forming the semiconductor material into the opening in the top dielectric layer including silicon oxide and silicon nitride, and the conductive material is planarized to removeportions of the semiconductor material to form electrode plug (72) that is shorted to the through-stack channel (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lee/Kim//Shimabukuro/Lu by forming a recess using mask comprised of photoresist over the silicon nitride as taught by Shimabukuro as photoresist over the hard mask and forming a semiconductor channel layer on the patterned dielectric stack including nitride layer .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891